Citation Nr: 0323175	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus of the left foot.

3.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).


REMAND

In an October 2001 memorandum, the Board undertook additional 
development of the evidence for the issues on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  As a 
result of the development additional medical evidence was 
received.

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review the additional evidence received in 
conjunction with the Board's development.  

In a February 2003 statement from the veteran he indicated 
that he received treatment for his frozen feet at the VA 
facility in Gulfport, Mississippi beginning in 1998.  It is 
unclear from the record, whether the complete records are on 
file.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the VA medical 
facility in Gulfport, Mississippi to 
furnish copies of the medical records 
covering the period from 1998 to the 
present.

2.  The RO should readjudicate the claims 
on appeal, to include all evidence 
received since the June 2002 supplemental 
statement of the case.  If a claim 
remains denied, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative, and the 
veteran should be given an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




